Citation Nr: 1820238	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1967, including service in the Republic of Vietnam.  He died in November 2012.  The appellant contends that she and the Veteran had a valid marriage and were not divorced at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

In January 2018, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


APPELLANT'S CONTENTIONS

The appellant contends that she is entitled to be recognized as the Veteran's surviving spouse for purposes of DIC benefits because: 1) She was unaware of any legal impediments when she entered into marriage with the Veteran in October 1977;  2) the purported Mexican divorce decree obtained by the Veteran in September 1978 was fraudulent and invalid; 3) she did not continuously cohabitate with the Veteran because he was mentally and physically abusive; and 4) that the Veteran and LCM, who was recognized as the Veteran's common law wife prior to and at the time of his death, did not live together as husband and wife or otherwise hold themselves out as such.

FINDINGS OF FACT

1.  The Veteran was not legally divorced from MEM when he entered into marriage with the appellant in October 1977, and a lawful marriage between the appellant and Veteran is not established by the record.

2.  The Veteran and LCM were determined by VA in February 2004 to have valid common law marriage, and, in July 2013 and September 2013, LCM was granted burial benefits and DIC benefits as the legal surviving spouse of the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits have not been met. 38 U.S.C. §§ 101, 103, 1102, 5124 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of receiving VA death benefits.  

As a preliminary matter, the Board recognizes that this is a simultaneously contested claim, as a grant of the appellant's appeal could result in loss of benefits to LCM.  In such case, special procedural regulations are applicable.  See 38 U.S.C. § 7105A (2012); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a) (2017).  Here, contested claim procedural requirements have not been met.  In this regard, LCM was not provided with notice of or the opportunity to testify at the appellant's January 2018 hearing, nor was she provided notice of contested claims procedures or the content of the appellant's substantive appeal.  Nevertheless, the Board finds that LCM is not prejudiced by the failure to apply contested claim procedures here because the Board is denying the appellant's appeal, and therefore, LCM's benefits will not be disturbed.

Turning to the merits of the appeal, the Board observes that the surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity compensation (DIC) benefits.  38 U.S.C. § 1310 (2012).  A "spouse" is a person whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2017).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j) (2017). 

To be eligible to receive DIC benefits, the individual must also have been the lawful spouse of the Veteran at the time of the Veteran's death, and must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, unless the separation was due to misconduct of, or procured by, the Veteran, without the fault of the spouse.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.350 (2017).  With certain exceptions, the individual must also have not have remarried, or lived with another person of the opposite sex and held oneself out openly to the public to be the spouse of such other person.  Id.  

By way of background as it relates to the appellant, the evidence shows that, following three prior marriages, the Veteran and appellant married in October 1977 and also had two children together.  The Veteran then submitted to VA a divorce decree purportedly issued in Texcala, Mexico in September 1978.  The Veteran died in November 2012.  At the time of death, the Veteran and appellant were not cohabitating.

Initially, while the Board agrees that the Veteran and the appellant were not lawfully divorced, it further finds that neither were they lawfully married.  It is clear from the record that the September 1978 divorce decree submitted by the Veteran that he supposedly obtained in Mexico was not valid and appears to, in fact, be fraudulent based on investigation by the State Department/American Embassy in February 1980.  Thus, there is no question that the appellant's divorce from the Veteran was not valid.  However, the Board observes that, similarly, the record shows that the June 1977 Mexican divorce decree submitted by the Veteran relating to his marriage to MEM immediately prior to his marriage to the appellant, was also not valid.  The record further shows that the Veteran and MEM were not legally divorced until 1981.  Thus, the Veteran was still legally married to MEM at the time he entered into marriage with the appellant in October 1977.  Therefore, as found by VA in April 1981 and May 1982, the lawful marriage between the appellant and the Veteran was not established.  The appellant was informed of such in August 1989 correspondence.  

However, the Board acknowledges that, notwithstanding that the marriage was not legally valid, the appellant and the Veteran could still be found to have a "deemed valid marriage" because the appellant was unaware of the legal impediment at the time she entered into marriage with the Veteran in October 1977.  In this regard, where an attempted marriage is invalid by reason of legal impediment, it may be "deemed valid" under VA regulations if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 C.F.R. § 3.52.

Unfortunately, for various reasons, the evidence does not establish that the Veteran and appellant otherwise had a "deemed valid" marriage such that the appellant may be recognized as the Veteran's surviving spouse for purposes of DIC benefits.  Initially, the appellant and Veteran did not cohabitate continuously from October 1977 until the Veteran's November 2012 death.  Instead, the record shows that by June 1978, less than one year into the intended marriage, the Veteran and the appellant were separated after the Veteran moved back to Akron, Ohio, while the appellant continued to reside in California.  More importantly, the Veteran subsequently entered into a common law marriage to LCM, which has been recognized and deemed valid by VA in February 2004, and LCM, both filed a claim for and was granted entitlement to death benefits, including DIC and burial benefits, as the Veteran's legal surviving spouse.

More specifically, the record shows that LCM was added as a dependent spouse effective January 2003 following requests by the Veteran "to add my wife to my records."  In February 2004, a VA administrative decision determined that the Veteran and LCM had a common-law marriage for VA purposes.  38 C.F.R. § 3.1(j).  In so finding, the RO considered Ohio laws relating to common law marriage; recognition of LCM as the Veteran's spouse by the Defense Finance Accounting Services (DFAS); November 2002 court documents referencing a June 15, 1989, date of marriage, and a "divorce" initiated (but subsequently withdrawn) by LCM; and various lay statements supporting that the Veteran and LCM lived together and held themselves out to be husband and wife since at least the early 1990s.  The Board further observes that the Veteran and LCM shared a joint bank account in addition to real property; that prior to his death, the Veteran executed a power of attorney in favor of LCM; that LCM was the informant of the Veteran's death and was listed on the death certificate as the Veteran's spouse; and, that LCM bore the expenses of the Veteran's burial.  

The Board acknowledges the appellant's challenging of the relationship between the Veteran and LCM.  Specifically, the appellant has contended that the Veteran and LCM did not hold themselves out or live together as husband and wife and that LCM actually carried on a relationship with her ex-husband, EB.  She also submitted lay statements in support of those contentions, which indicate that the Veteran and LCM lived in different bedrooms and on different floors of the house they shared.  The Board further acknowledges that there is other evidence that calls into question the nature of the Veteran's relationship with LCM.  For example, during VA treatment in October and November 1989 the Veteran reported that he was divorced, lived alone, was happy by himself, and socially isolated though he also indicated that he "dates."  Those contemporaneous reports appear to contradict later reports of a common law marriage with LCM since June 1989.  Additionally, a November 2002 court document shows that Veteran "disputes that there is a marriage."  More recently, a copy of LCM's driver's license that shows an address other than the address for the house that she and the Veteran owned.  Indeed, a Summit County Ohio Fiscal Office online property search reveals that the address noted on LCM's license belongs to a property owned by her ex-husband, EB.  

However, the Board also observes that a Summit County Ohio Fiscal Office online property search shows that the Veteran and LCM purchased their house together in 1992; that numerous people have also submitted lay statements attesting to their knowledge of the Veteran and LCM living together and holding themselves out to be husband and wife since the early 1990s; and, that the Veteran's own statements for at least 10 years prior to his death expressed his belief that LCM was his wife.  Most importantly, as discussed, VA made a determination in 2004 that the Veteran and LCM had a valid common law marriage, even considering the Veteran's statement disputing the marriage noted in the November 2002 court document, and based on that determination, LCM was granted death benefits as the legal surviving spouse of the Veteran.

In sum, though the divorce decree relating to the Veteran's 1977 marriage to the appellant was invalid and likely fraudulent, the Veteran was not legally divorced from MEM at the time he entered into marriage with appellant, rendering their marriage not lawful.  Further, notwithstanding the appellant's allegations regarding lack of knowledge of the legal impediment to her marriage to the Veteran, and her allegations of physical and/or mental abuse as explanation for separation from the Veteran and reasons for not cohabitating, the evidence still shows that LCM filed a claim for and was granted entitlement to death benefits as the legal surviving spouse of the Veteran.  As such, the criteria for a "deemed valid" marriage between the appellant and the Veteran are also not met.  38 C.F.R. § 3.52.
 
Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


